Citation Nr: 0504296	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-25 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment provided by University Hospital in San Antonio, 
Texas from July 31, 2002 to August 2, 2002, and from August 
4, 2002 to August 7, 2002.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Audie Murphy VA 
Medical Center (VAMC) which denied reimbursement or payment 
by VA of the cost of unauthorized medical services provided 
from July 31, 2002 to August 2, 2002, and from August 4, 2002 
to August 7, 2002, by University Hospital in San Antonio, 
Texas.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at San Antonio, Texas in April 
2004.  A transcript of the hearing is associated with the 
claims file.  During the hearing, he submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  The veteran is not service connected for any disability.  

2.  The veteran received medical care from the University 
Hospital in San Antonio, Texas from July 31, 2002 to August 
2, 2002, and from August 4, 2002 to August 7, 2002.  

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  VA care was feasibly available at the time the veteran 
received treatment at the University Hospital from July 31, 
2002 to August 2, 2002, and from August 4, 2002 to August 7, 
2002.  


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the University 
Hospital from July 31, 2002 to August 2, 2002, and from 
August 4, 2002 to August 7, 2002 have not been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to reimbursement or 
payment of unauthorized medical expenses incurred in 
conjunction with treatment which was rendered at a non VA 
facility from July 31, 2002 to August 2, 2002, and from 
August 4, 2002 to August 7, 2002.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  
The VCAA eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.

With respect to notice, discussions in the statements of the 
case (SOC) and letters sent to the veteran generally informed 
him of the information and evidence needed to substantiate 
the claim.  The VAMC also supplied the veteran with the 
applicable regulations in the SOC.  It does not appear, 
however, that a full-blown VCAA letter was sent by the VAMC 
to the veteran.  For reasons explained immediately below, the 
Board does not believe that such letter is necessary in this 
case. 

The United States Court of Appeals for Veterans Claims has 
determined that under certain circumstances VCAA notice may 
not be required.  Included among the reasons is that no 
amount of notice would produce a different outcome on appeal.  
See, e.g., Manning v. Principi, 16 Vet. App. 534 (2002) [the 
VCAA has no effect on an appeal where the law is dispositive 
of the matter]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In this case, the only evidence necessary to decide the claim 
revolves around what transpired on the days of July 31, 2002 
and August 4, 2002.  This involves the medical records from 
these dates and the veteran's own hearing testimony, both of 
which are of record.  Evidence which is necessary to decide 
the case is thus already of record, and as explained below 
the outcome of the case is mandated by the relevant law and 
regulations.  No amount of additional evidentiary development 
would change the outcome of the case.  The Board notes that 
the facts underlying this case are not in dispute.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

With respect to VA's duty to assist, as indicated immediately 
above there is no additional evidence to obtain.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

In short, under the circumstances of this case, a remand to 
have the VAMC take additional action would serve no useful 
purpose.  

The standard of review under the VCAA is as follows.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The Board additionally observes that all appropriate due 
process considerations have been adhered to.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument.  
As has been described in the Introduction, the veteran 
testified a personal hearing which was chaired by the 
undersigned.

Factual background

The veteran is not service connected for any disability.  

As noted above, the facts underlying this case are not in 
dispute.  Records from University Hospital show that the 
veteran presented on July 31, 2002, at 6 PM complaining of 
right-sided weakness and slurred speech since 10 AM the day 
before.  He was admitted for further workup.  Notations in 
the record indicate that the veteran promptly requested 
transfer to a VA facility but that such transfer was never 
accomplished due to circumstances beyond his control.  He was 
sent home from University Hospital on August 2, 2002.  The 
discharge diagnoses included stroke.  

On August 4, 2002, the veteran was readmitted to University 
Hospital with complaints of dyspnea and fatigue.  He was 
discharged on August 7, 2002, in stable condition, without 
any complaints.  

On file is a September 2003 medical opinion rendered by the 
Chief of Staff of the Audie Murphy VAMC, who recommended that 
the claim for unauthorized medical expenses be denied based 
on his opinion that on July 30, 2002 and August 4, 2002, VA 
facilities were available next door at Audie Murphy VAMC for 
the veteran's care.  

In April 2004, the veteran testified that on July 30, 2002, 
he suffered a stroke and that his son inadvertently took him 
to University Hospital instead of Audie Murphy VAMC, which 
was next door.  He indicated that his son was not from the 
area and simply went to the wrong emergency room.  He stated 
that as soon as he found out he requested a transfer to the 
VA facility, but no transfer ever took place.  He stated that 
he was ultimately released to home.  He indicated that on 
August 4, 2002, after experiencing post-stroke complications, 
he was inadvertently taken back to University Hospital, this 
time by his daughter.  He stated that he tried to transfer to 
the VA facility as soon as he realized the mistake and does 
not feel he should be penalized because the transfer did not 
happen.  

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a non-
VA facility.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in July 2002 and August 2002.  The 
veteran has never asserted that such authorization was given, 
and there is no evidence of record suggesting that any such 
authorization was given.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:



(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 

(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (2004); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2004)(a).  He is not service connected for any disability.  
Thus, he cannot meet the criteria of a non-service-connected 
disability having aggravated a service-connected disability.  
Neither was he participating in a rehabilitation program.  
The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]. Thus, the Board need 
not address (b) and (c).  However, while the evidence shows 
that the services in question were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health satisfying (b), a VA facility (Audie 
Murphy) was feasibly available, not satisfying (c).  This 
will be discussed in greater detail below.   

If the veteran is to meet any availability criteria, it must 
be under the
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 (2004).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; thus, all 
criteria must be met.  
See Melson, supra.  In this case, the regulatory prerequisite 
which precludes VA from allowing the veteran's claim is the 
emphasized portion of subsection (c).  In this regard, the 
Board notes that it was the opinion of the Chief of Staff at 
the Audie Murphy VAMC that VA facilities were available for 
the veteran's care at the time of his admission to the 
University Hospital on July 31, 2002 and August 4, 2002.  The 
Board believes this medical opinion should be accorded 
considerable weight, especially in view of the lack of any 
medical evidence to the contrary.  The Board notes that the 
veteran does not dispute that the Audie Murphy VAMC was 
feasibly available.  In fact, the veteran readily admits that 
it was his intention to go to the Audie Murphy VAMC instead 
of the University Hospital next door, but that the tension of 
the moment coupled with his son and daughter's unfamiliarity 
with the area caused him to be admitted to the wrong 
facility.  He maintains, and the record confirms, that he 
immediately requested a transfer to the VA facility when the 
error was discovered and that it is not his fault that a 
transfer did not take place.  

With respect to both hospitalizations, that the veteran has 
testified that he was transported to a non-VA facility due to 
mistake (not a VA mistake).  With respect to the first 
hospitalization, he contends that he asked to be transferred 
to the VA facility, but this was not done (also evidently 
through no fault on the part of VA).
There is no indication that the VA facility was not 
available.  In essence, the veteran wishes to be reimbursed 
by VA for non-VA medical treatment under circumstances in 
which such reimbursement is simply not possible under the law 
and regulations.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The significant 
determination in this case is that VA facilities were 
available when the veteran was treated at University 
Hospital.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In summary, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the veteran received 
from July 31, 2002 to August 2, 2002, and from August 4, 2002 
to August 7, 2002 under the provisions of 38 U.S.C.A. § 1725.  
The appeal is therefore denied.


ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment provided by the University Hospital from July 31, 
2002 to August 2, 2002, and from August 4, 2002 to August 7, 
2002, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


